--------------------------------------------------------------------------------

SEPARATION AND MUTUAL RELEASE AGREEMENT

THIS SEPARATION AND MUTUAL RELEASE AGREEMENT (this “Agreement”), is entered into
as of June 30, 2017 (the “Effective Date”), by and between Michael A Tew, and
any and all entities of which Michael A. Tew is a member, partner, affiliate,
employee, or managing member, (collectively, “Tew”) and CannaSys, Inc., a Nevada
Corporation (the “Company”). Tew and Company each are referred to herein as a
“Party” and collectively as the “Parties.”

Recitals

A. Tew was employed by the Company as its chief executive officer, chief
financial officer, and secretary beginning July 1, 2015, under the terms and
conditions of an employment agreement dated effective July 1, 2015 (the
“Employment Agreement”). 

B. Tew has voluntarily terminated the Employment Agreement and Company has
accepted Tew’s termination as of the Effective Date (“Termination”). 

C. Under section 6 of the Employment Agreement, Tew is entitled to certain
accrued obligations and severance payments.  

D. Company acknowledges that during the employment term, Tew acted in good faith
in carrying out his duties under the Employment Agreement; 

E. On Termination, the each Party desires to release the other Party for any and
all matters related to the Employment Agreement. 

Agreement

THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Parties hereby agree as follows:

1. Waiver and Release. As of the Effective Date, each Party, on its behalf and
on behalf of its parents, subsidiaries and affiliates, and the predecessors,
successors and assigns of each of the foregoing (collectively, the “Releasing
Parties”), does hereby forever, absolutely, unconditionally and irrevocably
release, discharge and acquit other Party, and each of their heirs,
beneficiaries, devisees, privies, executors, administrators, parents,
subsidiaries and affiliates, and their officers, directors, managers, employees,
members, agents, attorneys and representatives, and the predecessors, successors
and assigns of each of the foregoing (collectively, the “Released Parties”), to
the fullest extent permitted by law, of and from (a) any and all agreements,
rights, entitlements or obligations of any kind and (b) any and all injuries,
liabilities, indebtedness, breaches of contract, breaches of duty or any
relationship, acts, omissions, malfeasance, damages, cause or causes of action,
sums of money, accounts, demands, suits, remedies, setoffs, recoupments,
compensations, contracts, controversies, promises, and accountings of every
type, kind, nature, description or character and irrespective of how, why or by
reason of what facts, whether heretofore or now existing or hereafter
discovered, or which could, might or may be claimed to exist, of whatever kind
or name, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, whether at law, tort, equity or in administrative proceedings,
whether at common law or pursuant to federal, state or local statute, each as
though fully set forth herein at length (collectively, “Claims”), which any
Releasing Party had, now has or which, absent the execution and delivery of this
Agreement, could have against any of the Released Parties for, upon or by reason
of any matter, cause or  

--------------------------------------------------------------------------------

thing whatsoever, from the beginning of the world through the Effective Date
(collectively, the “Released Claims”); but, this release is not intended to
release, nor shall it operate to release, any and all agreements and obligations
of the Parties set forth in this Agreement or any Claims related thereto.  Each
Releasing Party also specifically agrees and understands that the release
contained in this section 1 includes Claims that such Releasing Party presently
does not know or suspect to exist, even if such Releasing Party would not have
entered into this Agreement had the Releasing Party known that those Claims
existed, including any oral, verbal, written, or text message agreements,
understandings, or dealings. Each Releasing Party understands and agrees that
the foregoing release means that such Releasing Party is giving up the right to
sue the other Released Parties on any Released Claims.

2. Covenant Not to Sue. From and after the Effective Date, each of the Releasing
Parties hereby agree not to (a) commence or in any manner seek relief against
any of the Released Parties through any suit or proceeding with respect to,
related to or arising out of any of the Released Claims, (b) become a party to
any suit or proceeding arising from or in connection with an attempt by or on
behalf of any third party to enforce or collect an amount based on any of the
Released Claims, or (c) assist the efforts of any third party attempting to
enforce or collect an amount based on any of the Released Claims. 

3. Modification. Each Party understands and agrees that this Agreement shall not
be changed or amended in any respect except by writing and executed by each
Party. This Agreement shall not be modified by the Parties by oral
representation made before, during or after execution of this Agreement. 

4. Agreement Is Not Void, Not Voidable, and Is Enforceable. The Parties agree
that under no circumstances will any Party make any contention that the
provisions of this Agreement are void, voidable, or unenforceable for any
reason. If any such contention is made by a Party, the court shall reject such
contention as being contrary to the intent of the Parties in accordance with the
terms of this Agreement. The court shall construe this Agreement to be
enforceable to the maximum extent provided by law. 

5. Representation of Authority. Each individual signing this Agreement hereby
warrants that the Party on whose behalf such individual executes this Agreement
has authorized such individual to execute this Agreement on the Party’s behalf. 

6. Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties respecting the matters referred to herein. No
other representations, warranties, covenants, undertakings or other prior
contemporaneous agreements, oral or written, respecting such matters, which are
not specifically incorporated herein, shall be deemed in any way to exist or
bind any of the Parties hereto. Each Party acknowledges that it has not executed
this Agreement in reliance on any such promise, representation, or warranty,
except as specifically contained within this Agreement. 

7. Binding on Successors and Others. This Agreement and the covenants and
conditions contained herein shall be binding upon the Parties and applied to and
be binding upon their respective assignees, licensees, sub-licensees,
transferees, principals, partners, limited partners, counsel, affiliates,
officers, directors, stockholders, employees, servants, parents, heirs,
predecessors, successors, agents, insurance carriers, attorneys and
representatives. 

8. Construction. The Parties participated jointly in the preparation of this
Agreement. Each Party to this Agreement has had the opportunity to review,
comment upon, and redraft this Agreement. It is agreed that no rule of
construction shall apply against a Party or in favor of a Party. This Agreement
shall be construed as if the Parties jointly prepared this Agreement and any
uncertainty or ambiguity shall not be interpreted against one Party. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

9. Advice of Counsel. The Parties acknowledge that they have been represented by
counsel of their own choice in the negotiations leading to their execution of
this Agreement, they have read and understood this Agreement and have had it
fully explained to them by their counsel. 

10. Applicable Law. The Parties agree that this Agreement shall be governed by
the laws of the state of Colorado, without regard to the principles of conflicts
of laws thereof. 

11. Severability. The Parties agree that, if any provision of this Agreement is
found to be unenforceable or void, that the void provision shall be stricken
from this Agreement, and the remainder of the Agreement shall be enforced. 

12. Counterparts. This Agreement may be executed in any number of counterparts,
and the parties agree that facsimile or electronically generated signature pages
may be accepted in lieu of original signature pages. All executed counterparts
shall be deemed to be one and the same Agreement. 

13. Attorneys’ Fees and Costs. The Parties agree that attorneys’ fees, costs,
expenses, and all such damages shall be awarded to the prevailing Party in any
action or proceeding brought to enforce this Agreement therein. 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

TEW:

MICHAEL A. TEW

/s/ Michael A. Tew

Michael A. Tew

COMPANY:

CANNASYS, INC.

/s/ Patrick Burke

Patrick Burke, Chief Executive Officer

--------------------------------------------------------------------------------

3